                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     YOHONIA MONIQUE MARTIN,                               Case No. 3:19-mc-80012-JD
                                                          Plaintiff,
                                   7
                                                                                               ORDER RE PREFILING REVIEW
                                                     v.
                                   8
                                                                                               Re: Dkt. No. 1
                                   9     SANTA CLARA COUNTY,
                                                          Defendant.
                                  10

                                  11             Plaintiff Yohonia Martin is subject to a vexatious-litigant order in this district. Dkt. No. 18

                                  12   in Case No. 15-cv-3151 JST. Martin has filed a number of lawsuits in this district that were
Northern District of California
 United States District Court




                                  13   repeatedly dismissed for failing to state a claim. See, e.g., Case No. 15-cv-03119-JSW; Case No.

                                  14   15-cv-03407-YGR. Judge Jon Tigar imposed a pre-filing review requirement for any further pro

                                  15   se suits in our district under the name “Yohonia Martin” or any aliases, alone or with other

                                  16   plaintiffs.

                                  17             The Court has reviewed the proposed complaint lodged under this case name and number,

                                  18   and finds that it falls within the scope of the vexatious-litigant order. Martin’s complaint is largely

                                  19   unintelligible and offers no facts for the stated claims of “California usury & immigration

                                  20   contract” and “land condemnation.” See Dkt. No. 1 at 5, 6. Martin alleges no plausible claim and

                                  21   no basis for the Court’s jurisdiction.

                                  22             Consequently, the complaint may not be filed. The Clerk of Court is directed to close this

                                  23   matter.

                                  24             IT IS SO ORDERED.

                                  25   Dated: March 8, 2019

                                  26
                                  27
                                                                                                       JAMES DONATO
                                  28                                                                   United States District Judge
